Case 0:19-cr-60383-JIC Document 34 Entered on FLSD Docket 05/14/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-60383-CR-Cohn/Matthewman


 UNITED STATES OF AMERICA,                                                  KJZ

        v.
                                                                 May 14, 2020
 MARCO IAN ALMEIDA-BARRETO,
                                                                                West Palm Beach
       Defendant.
 _____________________________/

                      BOND REVOCATION AND DETENTION ORDER

        The Defendant, Marco Ian Almeida-Barreto, appeared before the Court on May 8, 2020

 via Zoom Video Teleconference (“VTC”) for a hearing on the Petition for Action on Conditions

 of Pretrial Release [DEs 27, 29] filed by the U.S. Probation Office. The Court previously issued a

 warrant for the Defendant’s arrest based upon the allegations of the U.S. Probation Office. At the

 conclusion of the hearing, the Court orally ordered that Defendant’s bond be revoked and that he

 be detained pretrial, for the reasons stated on the record. This written order follows.

                                           I.   Background

        On December 19, 2019, Defendant was charged by Indictment with one count of being a

 felon in possession of a firearm in violation of 18 U.S.C. section 922(g)(1). [DE 15]. On December

 15, 2019, Defendant was released on a $250,000 personal surety bond by the undersigned. The

 undersigned ordered that Defendant’s terms of release would include all of the standard conditions,

 including the condition that Defendant “shall not commit any act in violation of state or federal

 laws.” [DE 11].

        On April 29, 2020, a Petition for Action on Conditions of Pretrial Release (“Petition”) [DEs

                                                   1
Case 0:19-cr-60383-JIC Document 34 Entered on FLSD Docket 05/14/2020 Page 2 of 6



 27, 29] was filed, alleging that Defendant had violated a mandatory condition of his pretrial release.

 Specifically, the Petition alleged that Defendant was arrested by Lighthouse Point Police

 Department officers for one count of Battery (Domestic) (Fla. Stat. 784.03) and one count of

 Resisting Arrest without Violence (Fla. Stat. 843.02) on April 24, 2020. [DEs 27, 29].

                                     II.    Summary of Hearing

        The May 8, 2020 bond revocation hearing was held by Zoom video conference with all

 parties appearing remotely. Defendant and his counsel waived Defendant’s physical appearance

 in the courtroom and Defendant and his counsel appeared by VTC. The Court found the hearing

 could not be further delayed without serious harm to the interests of justice. The Court approved

 Defendant’s waiver of personal presence in the courtroom and found Defendant’s consent to

 appear by VTC to be knowing and voluntary and with the advice of very competent counsel.

        At the hearing, the Court took judicial notice of the Petition, the probation office

 memorandum, and the arrest report. The Court also heard the testimony of U.S. Probation Officer

 Amanda Peters, the testimony of Defendant, the testimony of Defendant’s Mother, Rita Oliveira,

 the Government’s proffer, and the positions of defense counsel and Government counsel. The

 Government’s proffer and the testimony of U.S. Probation Officer Amanda Peters established that

 Defendant violated the conditions of his bond by engaging in conduct which violated state law.

 The testimony, evidence, and proffer also established that there was probable cause that Defendant

 committed two state of Florida misdemeanor crimes while on release.

        Officer Peters recommended that Defendant be detained. She recounted the factual

 circumstances alleged to have occurred on April 24, 2020, including Defendant allegedly pushing

 his mother, standing up or reaching through a metal slot in the jail door, and disobeying commands


                                                   2
Case 0:19-cr-60383-JIC Document 34 Entered on FLSD Docket 05/14/2020 Page 3 of 6



 to get down. According to Officer Peters, Defendant has nowhere to live other than at his mother’s

 house, which would not be ideal because the police have been dispatched there numerous times,

 and Defendant has been arrested for domestic battery on his mother. Defendant has no

 employment, so it is unlikely that he would be able to live somewhere else.

        According to Defendant, the battery charge stemmed from a misunderstanding with his

 neighbor, and the resisting arrest charge stemmed from an asthma attack he suffered in jail.

 Defendant’s mother, Rita Oliveira, testified that Defendant did not hit or push her on April 24,

 2020, but rather that she fell on her own which prompted her neighbor to call the police, and that

 she loves her son very much.

                                           III.    Analysis

        Pursuant to 18 U.S.C. § 3148, “[a] person who has been released under section 3142 of this

 title, and who has violated a condition of his release, is subject to a revocation of release, an order

 of detention, and a prosecution for contempt of court.” 18 U.S.C. § 3148(a). Section 3148 further

 provides that the Court

        shall enter an order of revocation and detention if, after a hearing, the judicial
        officer finds that there is…probable cause to believe that the person has committed
        a federal, state or local crime on release or clear and convincing evidence that the
        person has violated any other condition of release; and finds that…based on the
        factors set forth in section 3142(g) of this title, there is no condition or combination
        of conditions of release that will assure the person will not flee or pose a danger to
        the safety of any other person or the community or the person is unlikely to abide
        by any condition or combination of conditions of release.

 18 U.S.C. § 3148(b)(1)-(b)(2)(B); United States v. Wingo, 490 Fed. Appx. 189, 190-91 (11th Cir.

 2012); United States v. Molina, 15-80222-CR-Marra/Matthewman, 2016 WL 2344577 (S.D. Fla.

 May 3, 2016); United States v. Abovyan, 18-80122-CR-Middlebrooks, 2018 WL 4203687 (S.D.

 Fla. Aug. 31, 2018). Additionally, in a case where “there is probable cause to believe that, while

                                                   3
Case 0:19-cr-60383-JIC Document 34 Entered on FLSD Docket 05/14/2020 Page 4 of 6



 on release, the person committed a Federal, State, or local felony, a rebuttable presumption arises

 that no condition or combination of conditions will assure that the person will not pose a danger

 to the safety of any person or the community.” 18 U.S.C. § 3148(b)(2). This case does not involve

 a felony, so the rebuttable presumption does not apply.

         The Court finds that the above law and facts require the revocation of Defendant’s bond

 and his pretrial detention. Based upon the evidence presented at the hearing, the proffer from the

 Government, the testimony of Probation Officer Peters and the testimony of Defendant and his

 mother, counsel’s arguments, and the Court’s review of the file, and as stated on the record on

 May 8, 2020, the Court finds that there is probable cause to believe that Defendant committed two

 State misdemeanor crimes.

         First, there is probable cause to find that Defendant committed battery in violation of Fla.

 Stat. 784.03. Under Florida law, the offense of battery occurs “when a person [] actually and

 intentionally touches or strikes another person against the will of the other; or [] intentionally

 causes bodily harm to another person.” Id. In this case, Officer Peters testified that Defendant

 intentionally pushed his mother, causing her bodily harm to her back, which resulted in loud

 screaming which prompted a neighbor to call the police. Second, there is probable cause to find

 that Defendant committed resisting arrest without violence in violation of Fla. Stat. 843.02. Under

 Florida law, “whoever shall resist, obstruct, or oppose any officer [] without offering or doing

 violence to the person of the officer, shall be guilty of [resisting arrest].” Id. In this case, Officer

 Peters testified that Defendant stood up on a metal slot in the door to his jail cell, disrupting jail

 operations, and then disregarded an officer’s commands to get down. The police report also alleges

 Defendant’s behavior at the police station. As a result of Officer Peters’ credible testimony, and


                                                    4
Case 0:19-cr-60383-JIC Document 34 Entered on FLSD Docket 05/14/2020 Page 5 of 6



 the other documents reviewed by the Court, the Court finds that there is probable cause to believe

 that Defendant committed both listed offenses. 1

          The Court also finds by clear and convincing evidence that, based on the factors set forth

 in 18 U.S.C. §3142(g), there is no condition or combination of conditions of release that will assure

 that Defendant will not flee or pose a danger to the safety of any other person or the community.

 Further, the Court finds that Defendant is unlikely to abide by any condition or combination of

 conditions of release. The Defendant had also been released on bond on a state Grand Theft (Auto)

 case when this incident occurred, which adds to the Court’s concerns. The Court simply does not

 trust the Defendant to comply with any conditions of release set by the Court. Therefore, the Court

 orders that Defendant’s bond be revoked pursuant to 18 U.S.C. § 3148. Further, Defendant is

 ordered detained pursuant to section 3148 and the Bail Reform Act.

          Accordingly, it is hereby ORDERED that Defendant be committed to the custody of the

 Attorney General for confinement in a corrections facility separate, to the extent practicable,

 from persons awaiting or serving sentences or being held in custody pending appeal. The Court

 directs that Defendant be afforded reasonable opportunity for private consultation with counsel;

 and the Court directs that, on order of a court of the United States or on request of an attorney for

 the government, the person in charge of the corrections facility in which Defendant is confined

 deliver Defendant to a United States Marshal for the purpose of an appearance in connection

 with a court proceeding.


 1
   In light of the Court’s finding of probable cause under 18 U.S.C. § 3148(b)(1)(A), the Court declines to make a
 finding under 18 U.S.C. § 3148(b)(1)(B) as to whether there exists clear and convincing evidence that Defendant has
 violated any other condition of release, as such a finding is unnecessary. However, the Court reserves jurisdiction to
 make a finding under 18 U.S.C. § 3148(b)(1)(B) if it becomes necessary in the future. If a determination under 18
 U.S.C. § 3148(b)(1)(B) becomes necessary in the future, the Court will re-open the hearing to allow the parties to
 present whatever additional relevant evidence, testimony, or proffer they wish to present.

                                                           5
Case 0:19-cr-60383-JIC Document 34 Entered on FLSD Docket 05/14/2020 Page 6 of 6



        DONE and ORDERED in Chambers at West Palm Beach in the Southern District of

 Florida, this 14th day of May, 2020.

                                        ____________________________________
                                        WILLIAM MATTHEWMAN
                                        UNITED STATES MAGISTRATE JUDGE




                                           6
